Dear Representative Long:
In response to your inquiry of recent date, note that the Dual Officeholding and Employment Laws of our state, R.S. 42:61,et seq., do not prohibit an individual from holding local elective office and part-time state appointive office. Of concern would be the prohibition contained in R.S. 42:63(D), which prohibits one from holding local elective office and full-time appointive office in the government of the state.1 However, because the appointive position under review here is part-time, no violation of the statute exists. Thus, your constituent may serve as local elected police juror while concurrently discharging his responsibilities as a member of the Louisiana Veterans' Affairs Commission.
Very truly yours,
                                       RICHARD P. IEYOUB ATTORNEY GENERAL
                                       BY: KERRY L. KILPATRICK
ASSISTANT ATTORNEY GENERAL
KLK:ams
1 Full-time and part-time are defined as follows:
      (4) "Full-time" means the period of time which a person normally works or is expected to work in an appointive office or employment which is at least seven hours per day of work and at least thirty-five hours per week of work.
      (5) "Part-time" means the period of time which a person normally works or is expected to work in an appointive office or employment which is less than the number of hours of work defined in this Section as full-time.